POLEN, Judge,
dissenting.
I respectfully dissent. I would affirm the final judgment of dissolution of marriage in all respects. I do not find an abuse of the trial court’s discretion in the award of rehabilitative alimony. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980). At the very least, if we are to reverse the award of rehabilitative alimony, we should remand the entire matter to the trial court to reassess the economic aspects of the final judgment. It may be that the overall scheme of equitable distribution, the attorneys fee award, or some other issue raised in this appeal would be impacted by the majority’s reversal of the alimony award.